Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US Pub 2017/0051755). Liu et al discloses a vacuum cleaner comprising an electric fan 100 comprising a cover 12 having an open side, an impeller 30 disposed in the cover 12, a diffuser 40 comprising a diffuser body 42 and a plurality of vanes 44, the diffuser body 42 being located at a side of the impeller 30 adjacent to the cover 12, the plurality of vanes 44 being disposed at an end of the diffuser body 42 adjacent to the impeller 30 and spaced apart from one another along an outer circumference of the impeller 30, an outlet angle of each vane 44 between 45° and 90°, a refluxer 20 disposed at an end of the diffuser body 42 away from the impeller 40, wherein each vane 44 deviates from a radial direction of the impeller 40, each vane 44 protrudes from inside to outside, wherein an end of each vane 44 away from a center of the impeller 40 extends out an outer circumferential wall of the diffuser body 42, an electric motor 20 on a side of the refluxer 20 away from the impeller 30wherein the cover 12 defining a circular air inlet (note Fig. 1-3 and 7, paragraphs [0019] – [0021], [0025] – [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub 2017/0051755). Liu et al discloses the claimed invention except a diffuser flow passage is less than 14°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claims 4, 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. References are cited to show electric fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723